Opinión concurrente emitida por la
Jueza Presidenta Oronoz Rodríguez.
Coincido con el dictamen que emitió este Tribunal de devolver este caso a la Junta de Planificación para que notifique adecuadamente la resolución en controversia. Solo así, mediante una certificación de notificación que in-cluya los nombres y las direcciones de los dueños de pro-piedades afectadas por rezonificaciones de la Junta, la parte peticionaria estará en posición de cumplir con lo que resolvió este Tribunal en Mun. de San Juan v. Jta. Planificación, 189 DPR 895 (2013). No obstante, por las preocu-paciones que expreso a continuación, opto por un voto con-currente y no de conformidad con la opinión mayoritaria.
En Mun. de San Juan v. Jta. Planificación, supra, un caso similar a este, se estableció que la parte que impugna una resolución sobre zonificaciones de la Junta de Planifi-*674cación tiene que notificar su recurso de revisión a todos los propietarios incluidos en la resolución. Íd., pág. 912. Esto, pues, como parte del debido proceso de ley,(1) cada una de esas personas debe estar informada de cualquier procedi-miento en el cual sus derechos propietarios se pudieran afectar. Íd., pág. 911. En principio, se trata de una norma válida. Ahora bien, una vez nos adentramos en la dinámica real de estos procedimientos administrativos, advertimos las dificultades que representa cumplir con ella.
Según vemos en el caso ante nosotros hoy, así como en Mun. de San Juan v. Jta. Planificación, supra, la Junta acostumbra acumular en una misma resolución distintas determinaciones de rezonificación que pertenecen a una misma Hoja del Mapa de Calificación de Suelos. Esto quiere decir que en una sola resolución la Junta dispone de peticiones de rezonificación presentadas en momentos dis-tintos, por personas distintas y en torno a sectores o urba-nizaciones distintas que, aunque no guarden relación ni cercanía, caen dentro de la misma hoja. La consecuencia real de esto, y de la norma adoptada por el Tribunal, es que para impugnar una determinación adversa de la Junta so-bre una petición relacionada a un sector o urbanización en particular, una parte tiene que notificarle su recurso a de-cenas, sino cientos, de propietarios de otras áreas que pu-diesen no estar involucrados o verse afectados por esa im-pugnación particular. Todo por el hecho de que la Junta dispuso de peticiones distintas que agrupó en una sola resolución.
Por ejemplo, en este caso la Junta agrupó en una reso-lución su determinación en torno a peticiones de rezonifi-cación de la Urbanización Altamira, la Urbanización Las Lomas y la Urbanización Summit Hills, entre otras propie-*675dades, pues todas ubican, dentro de la Hoja Núm. 8-B del Mapa de Calificación de Suelos del Municipio de San Juan. La Asociación de Altamira, naturalmente, solo interesaba impugnar la resolución de la Junta en cuanto autorizó que unas propiedades en Altamira cambiaran de una califica-ción residencial a una de índole comercial. A esos efectos, la Asociación solo notificó su recurso de revisión a los propie-tarios de Altamira, no así a los de Las Lomas, Summit Hills y las otras propiedades que se incluyeron en la resolución.
Luego de varios trámites procesales el Tribunal de Ape-laciones desestimó el recurso de revisión judicial de la Aso-ciación, precisamente por la falta de notificación a los otros titulares cuyas peticiones de rezonificación se atendieron en la misma resolución, a pesar de que no pertenecen a la Urbanización Altamira. Una mayoría de este Tribunal re-solvió hoy que la Asociación no estaba en posición de cum-plir con el requisito de notificación puesto que, al emitir su resolución, la certificación de notificación de la Junta de Planificación no incluyó los nombres y las direcciones de todos los dueños de las propiedades afectadas por la resolución. De ahí que se imponga como deber de la Junta la inclusión de esa información en sus certificaciones de notificación en procedimientos de rezonificación.
Coincido con lo dispuesto por este Tribunal ya que com-parto la postura de que la Junta tiene que proveer la infor-mación necesaria para que cualquier parte pueda impug-nar adecuadamente sus resoluciones. Sin embargo, considero que lo dispuesto hoy solo resuelve la carga pro-cesal de proveer cierta información de los propietarios ne-cesaria para notificar una revisión judicial. Me parece, no obstante, que quedan desatendidos asuntos prácticos rela-cionados al requisito de notificar a todos los propietarios de las distintas urbanizaciones o sectores implicados en este tipo de resolución, independientemente de que estén impli-cados en esa impugnación particular. Nada más tómese en cuenta el costo en copias y envío a cada uno de estos pro-*676pietarios de recursos que, de ordinario, son muy voluminosos.(2) El gasto en ocasiones puede ser exorbitante. Asimismo, considero que este Tribunal debió aprovechar esta oportunidad para aclarar el alcance de la norma pau-tada en Mun. de San Juan v. Jta. Planificación, supra, en vez de mantener la sanción de desestimación en casos donde el peticionario notifique su recurso de revisión a las partes afectadas por su impugnación, pero no a todas las partes incluidas en la resolución.
En primer lugar, considero que este problema se puede y debe atender directamente por la Junta de Planificación. No veo razón por la cual la Junta de Planificación no pueda, conforme a su propia reglamentación(3) emitir re-soluciones más limitadas a las peticiones de rezonificación que se le presenten y los sectores razonablemente afecta-dos por ellas. Mientras no se revise la práctica vigente de la Junta de acumular en una resolución rezonificaciones desvinculadas, este tipo de casos conllevará complicaciones procesales como las que atendemos hoy.(4) Esto, pues, in-cluso contando con los nombres y direcciones de todos los propietarios implicados en una resolución, seguirá resul-tando oneroso —y en ocasiones innecesario— notificar a todas las partes que se agrupan en una resolución.
Por otro lado y dada la práctica actual de la Junta, es-timo que no se debe desestimar un recurso de revisión por *677no notificar a todos los propietarios que se incluyan en la resolución. Como la notificación del recurso de revisión es un requisito del debido proceso de ley —conforme con lo resuelto en Mun. de San Juan v. Jta. Planificación, supra—, lo fundamental es que se notifique “a todas las partes que pudieran quedar afectadas por la determinación del Tribunal de Apelaciones”. Íd., pág. 910. Es decir, en un caso como este, en el que los señalamientos de error solo afectan a unas partes —a los propietarios de Altamira— se debe entender suficiente la notificación a estas.
Por consiguiente, solo se debe desestimar un recurso de revisión judicial cuando no se notifique a una parte que pueda verse afectada por la impugnación presentada. De exigirse que se notifique a todas las partes incluidas en la resolución, la notificación que se efectúe será un mero for-malismo pues el alcance de la revisión no incidirá sobre buena parte de los propietarios notificados. Me parece que en casos como estos la notificación a esas partes no servirá ningún propósito y, por lo tanto, no se debe exigir.
En fin, por mis reservas con la efectividad de la norma vigente en este tipo de casos, y en vista de que no se apro-vechó la oportunidad para limitar el alcance de Mun. de San Juan v. Jta. Planificación, supra, concurro con la opinión mayoritaria.

 Aunque la zonificación es un procedimiento cuasilegislativo, se ha resuelto que constituye un híbrido al que le aplica el derecho a un debido proceso de ley por su impacto en los intereses propietarios de los ciudadanos. Mun. de San Juan v. Jta. Planificación, supra, pág. 905; Ramírez et al. v. Jta. Planificación, 185 DPR 748, 759-760 (2012).


 Claro está, habrá casos donde los argumentos planteados harán necesario notificar a todas las partes incluidas en el dictamen. Así sería, por ejemplo, si lo que se impugna es el trámite de la Junta pues un dictamen en contra de esos procesos afectaría a todas las partes incluidas en la resolución.


 Véanse las Secciones 4.04 y 4.14 del Reglamento de Calificación de Puerto Rico (Reglamento de Planificación Núm. 4), Reglamento Núm. 7511 del Departamento de Estado de 28 de mayo de 2008. Véanse también las anteriores Secciones 4.04 y 4.11 del Reglamento de Zonificación de Puerto Rico (Reglamento de Planificación Núm. 4), Reglamento Núm. 6211 del Departamento de Estado de 5 de noviembre de 2000 (anulado).


 Este cuestionamiento también se trajo en Mun. de San Juan v. Jta. Planificación, supra, págs. 911-912. No obstante, precisamente porque el señalamiento incidía sobre la validez de la resolución en su totalidad, este Tribunal lo utilizó como justificación adicional de que el recurso de revisión judicial se debió notificar, en ese entonces, a todos los dueños de las propiedades que formaban parte de la resolución.